Citation Nr: 1760896	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for Achilles tendonitis of the right foot.

2. Entitlement to an increased disability rating in excess of 10 percent for Achilles tendonitis with hallux rigidus of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2000 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In April 2016 and February 2017, the Board remanded this matter for further development. That development has been accomplished, and the claim has been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The service-connected Achilles tendonitis of the Veteran's right foot is no worse than moderate in severity and causes pain and difficulty standing and walking for prolonged periods of time.

2. The service-connected Achilles tendonitis with hallux rigidus of the Veteran's left foot is no worse than moderate in severity and causes pain and difficulty standing and walking for prolonged periods of time.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent Achilles tendonitis, right foot have not been met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5284.

2. The criteria for a disability rating in excess of 10 percent for Achilles tendonitis with hallux rigidus, left foot have not been met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5284.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated January 2008. The Veteran and his representative have not alleged prejudice with regard to notice. Thus, nothing more is required.

In addition, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports and statements in support of the claim. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

Neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The Board must consider only those factors contained wholly in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994). However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

A veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Achilles tendonitis of the Veteran's right foot and the Achilles tendonitis with hallux rigidus of his left foot have each been assigned a 10 percent rating under Diagnostic Codes 5299-5284. 38 C.F.R. § 4.71a (2017). Hyphenated codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2017). The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5284, for injuries of the foot. Under Diagnostic Code 5284, a 10 percent rating is granted on evidence of "moderate" disability due to foot injury. A 20 percent rating is assignable for "moderately severe" disability, and a 30 percent rating is warranted for "severe" disability.

The Veteran was afforded a VA examination in April 2011. The Veteran reported stiffness, redness, fatigue ability, and pain as well as flare-ups precipitated by physical activity. He also reported difficulty standing or walking for prolonged periods of time. The examiner did not find the Veteran's ankles were not additionally limited for pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use but did note the Veteran had unsteady gait, tenderness, and decreased motion caused by pain. The examiner did not find ankylosis in either ankle. The examiner further opined that hallux rigidus of the left foot was slight and that the right foot had a slight degree of valgus present which could not be corrected by manipulation. X-rays reflected normal bilateral ankles. The examiner opined that the effect of the condition on the Veteran's daily activity was moderate. 

At a June 2016 VA examination the Veteran reported no symptoms in his right Achilles tendon, and he reported his left Achilles tendon would become red and tender with use. The examiner found pain on the use of feet with decreased longitudinal arch height of one or both feet on weight bearing and inward bowing of the Achilles tendon of one or both feet. The examiner diagnosed the Veteran with bilateral Achilles tendonitis, mild and found the Veteran's left foot had pain on weight-bearing and non-weight-bearing. The examiner did not note bilateral pain on manipulation, bilateral swelling on use, bilateral characteristic callouses, bilateral tenderness on the plantar surface, or bilateral marked deformity.  

An April 2017 VA examination report confirmed diagnosis of bilateral Achilles tendonitis, and the examiner noted functional loss of limitation in prolonged standing or walking. The examiner noted pain upon examination of both ankles, and he measured the left and right ankle at 5 degrees dorsiflexion 40 degrees plantar flexion. After repetitive use, the examiner noted both ankles as having pain, fatigue, and incoordination. The examiner also noted that flare-ups of both ankles would limit functional ability by causing pain, fatigue, and lac of endurance. Additional disability factors noted included less movement than normal, swelling, disturbance of locomotion, interference with standing, and weakened movement of both ankles. He noted pain over the distal Achilles tendon and the insertion on the calcaneus of the right and left ankle as moderate when noting the examination results, and he similarly noted the same diagnosis as severe in the examination summary.

An August 2017 medical addendum opinion stated the Veteran's service-connected Achilles tendonitis, right foot and Achilles tendonitis with hallux rigidus, left foot symptoms were unrelated to the Veteran's pes planus of the talus on the left foot and/or right foot deformities. As rationale, the examiner stated there was no medical literature to support that pes planus of the talus on the left foot and/or right foot deformity symptoms are related to Achilles tendonitis, and the Veteran had carried both a pes planus and Achilles tendonitis diagnosis since 2001 and had previously endorsed his foot pain was not due to pes planus but solely to his tendonitis.  

Medical treatment records record the Veteran's complaints of bilateral foot pain and reflect several X-ray images taken of the Veteran's feet throughout the appeal period. August 2001 X-rays were assessed as showing moderate bilateral pes planus with hind foot valgus. June 2016 x-rays reflected no abnormality in either foot, and June 2016 X-rays reflected mild bilateral Achilles tendonitis. 

As noted above, the Achilles tendonitis of the Veteran's right foot and the Achilles tendonitis with hallux rigidus of his left foot have been rated under Diagnostic Code 5284, which provides for ratings based on the overall severity of the disability. In this regard, the Board notes that words such as "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017). Overall, the Board finds that the Veteran's Achilles tendonitis, right foot and Achilles tendonitis with hallux rigidus, left foot symptomatology more nearly approximates that of moderate disability. In coming to this conclusion, the Board finds probative the fact that the Veteran reports constant foot pain which prohibits prolonged walking and standing but is alleviated upon sitting, and the fact that Veteran's symptomatology resulted in some decreased functional abilities but was described by several VA examiners as moderate or mild in nature. Given this evidence, and in consideration of the fact that the Diagnostic Code used to rate the Veteran's disability fails to set forth any specific rating criteria, the Board finds that his disability picture reflects a moderate disability. As such, a 10 percent disability rating for Achilles tendonitis of his right foot and Achilles tendonitis with hallux rigidus of his left foot is warranted for the entire appeal period. 38 C.F.R. § 4.7.

The Board finds that a rating greater than 10 percent is not warranted because the Achilles tendonitis of the Veteran's right foot and the Achilles tendonitis with hallux rigidus of his left foot has not been found to result in significant functional impairment by the either of the VA examiners besides that which is already encompassed by a 10 percent disability rating by Diagnostic Code 5284. Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's feet are functional. 38 C.F.R. § 4.71a, DC 5284, Note.

The Board has also considered other potentially relevant diagnostic codes. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). An increased evaluation under other relevant diagnostic codes, such as that governing flatfoot, weak foot, metatarsalgia (Morton's disease), hammertoe, and malunion or nonunion of the tarsal or metatarsal bones have also been considered. However, the Board finds that the criteria for separate or higher ratings have not been met. 38 C.F.R. § 4.71a, DCs 5276, 5277, 5279, 5282, and 5283. In this regard, the evidence of record simply does not show the Veteran to have such problems. Indeed, none of the VA examinations of record showed any evidence of flat foot, weak foot, metatarsalgia, or hammertoe. Additionally, malunion or nonunion of the tarsal and metatarsal bones was not demonstrated in any of the X-rays of record. The Board notes that the Veteran is diagnosed with hallux rigidus of his left foot. However, Diagnostic Code 5281 (hallux rigidus), allows only for a maximum 10 percent disability rating and, as such, would not avail the Veteran with a higher disability rating than what he is currently assigned.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, increased evaluations for the service-connected Achilles tendonitis of the Veteran's right foot and Achilles tendonitis with hallux rigidus of his left foot are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are consistent with the 10 percent ratings assigned. In this regard, the Board observes that the Veteran has complained of pain on numerous occasions. However, the effect of the pain in the Veteran's feet is contemplated in his current disability evaluations under Diagnostic Code 5284. His complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation. Moreover, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell, 25 Vet. App. at 32.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations. The Veteran is competent to report the symptoms he experiences, such as pain, and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise. Thus, the Board finds that 10 percent disability ratings are warranted throughout the appeal period as to the service-connected Achilles tendonitis of the Veteran's right foot and the Achilles tendonitis with hallux rigidus of his left foot. 38 U.S.C. § 5107(b) (2012).

ORDER

Entitlement to an increased disability rating in excess of 10 percent for Achilles tendonitis of the right foot is denied.

Entitlement to an increased disability rating in excess of 10 percent for Achilles tendonitis with hallux rigidus of the left foot is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


